ORDER
PER CURIAM.
On consideration of appellant’s pro se petition for rehearing or rehearing en banc, intervenor’s, District of Columbia, petition for rehearing or rehearing en banc, and appellee’s opposition thereto, it is
ORDERED by the merits division * that the petitions for rehearing are denied; and it appearing that the majority of the judges of this court has voted to grant the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions for rehearing en banc are granted and that the opinion and judgment of October 28, 2010, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that appellant and intervenor shall each file a brief within 45 days from the date of this order, appel-lee shall file a brief within 30 days after filing of appellant’s and intervenor’s briefs. Any responsive brief shall be filed within 10 days thereafter. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal.